                  Case 20-11894-BLS        Doc 4   Filed 08/04/20     Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT DELAWARE


    In re:                                             Chapter 11

    RGN-COLUMBUS IV, LLC,                              Case No. 20-11894 (BLS)
    a Delaware limited liability company

                  Debtor.


    In re:                                             Chapter 11

    RGN-CHAPEL HILL II, LLC,                           Case No. 20-11910 (BLS)
    a Delaware limited liability company

                  Debtor.


    In re:                                             Chapter 11

    RGN-CHICAGO XVI, LLC, 1                            Case No. 20-11916 (BLS)
    a Delaware limited liability company

                  Debtor.



        NOTICE OF (I) FILING OF BANKRUPTCY PETITIONS AND RELATED
       DOCUMENTS AND (II) AGENDA FOR TELEPHONIC AND VIDEO STATUS
     CONFERENCE SCHEDULED FOR AUGUST 5, 2020, AT 11:30 A.M. (ET) BEFORE
     THE HONORABLE BRENDAN LINEHAN SHANNON AT THE UNITED STATES
           BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE 2




1
  The Debtors in these chapter 11 cases are each disregarded entities for tax purposes and therefore
do not have Federal Employer Identification Numbers. The mailing address for the Debtors is
3000 Kellway Drive, Suite 140, Carrollton, Texas 75006. A complete list of the Debtors in these
chapter 11 cases can be found on Rider 1 to each of the Debtors’ Voluntary Petitions.
2
  The documents referenced herein are available free of charge by request to Debtors’ proposed
counsel (Rokeysha Ramos, paralegal, at Rokeysha.Ramos@faegredrinker.com).
                Case 20-11894-BLS         Doc 4       Filed 08/04/20   Page 2 of 3




       THIS STATUS CONFERENCE WILL BE HELD TELEPHONICALLY VIA
     COURTCALL AND, IN CERTAIN CIRCUMSTANCES, BY VIDEO VIA ZOOM.

     ALL PARTIES WISHING TO APPEAR MUST DO SO TELEPHONICALLY BY
     CONTACTING COURTCALL, LLC AT 866-582-6878. ONLY THOSE PARTIES
      THAT WILL BE ADDRESSING THE COURT SHOULD APPEAR BY VIDEO
        VIA ZOOM IN ADDITION TO THEIR COURTCALL REGISTRATION.

     PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL
       BE MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                Topic: RGN-Chapel Hill II, LLC (Case No. 20-11910 (BLS))
             Time: August 5, 2020, at 11:30 a.m. Eastern Time (US and Canada)

                                   Join ZoomGov Meeting:
                        https://debuscourts.zoomgov.com/j/1611558548

                                    Meeting ID: 161 155 8548
                                       Password: 234934

      Please note that, to appear telephonically via CourtCall, parties must make prior
                                arrangements with CourtCall.


       PLEASE TAKE NOTICE that the debtors and debtors in possession in the above-
captioned cases (collectively, the “Debtors”) filed the following voluntary petitions (collectively,
the “Petitions”) for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–
1532 (the “Bankruptcy Code”). The Debtors continue to operate their business as debtors in
possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

1.     Voluntary Petitions

       A.      RGN-Columbus IV, LLC (Case No. 20-11894)
       B.      RGN-Chapel Hill II, LLC (Case No. 20-11910)
       C.      RGN-Chicago XVI, LLC (Case No. 20-11916)

       PLEASE TAKE FURTHER NOTICE that the Court has scheduled a status conference
for August 5, 2020, at 11:30 a.m. (ET) (the “Status Conference”) before the Honorable Brendan
Linehan Shannon, United States Bankruptcy Judge for the District of Delaware.

        PLEASE TAKE FURTHER NOTICE that parties who wish to participate in the Status
Conference may do so by contacting CourtCall at 866-582-6878 to register their appearance for
audio AND, in certain circumstances, by joining through Zoom at
https://debuscourts.zoomgov.com/j/1611558548 (Meeting ID: 161 155 8548 &
Password: 234934) for video. Only those parties that will be addressing the Court should appear
by video via Zoom in addition to their CourtCall registration.


                                                  2
            Case 20-11894-BLS   Doc 4       Filed 08/04/20   Page 3 of 3




Dated: Wilmington, Delaware        FAEGRE DRINKER BIDDLE & REATH LLP
       August 4, 2020              James F. Conlan (pro hac vice to be filed)
                                   Mike T. Gustafson (pro hac vice to be filed)
                                   311 S. Wacker Drive, Suite 4300
                                   Chicago, Illinois 60606
                                   Tel.: (312) 212-6500
                                   Fax: (312) 212-6501
                                   James.Conlan@faegredrinker.com
                                   Mike.Gustafson@faegredrinker.com

                                   -and-

                                   /s/ Ian J. Bambrick
                                   Patrick A. Jackson (Del. Bar No. 4976)
                                   Ian J. Bambrick (Del. Bar No. 5455)
                                   222 Delaware Avenue, Suite 1410
                                   Wilmington, DE 19801
                                   Tel.: (302) 467-4200
                                   Fax: (302) 467-4201
                                   Patrick.Jackson@faegredrinker.com
                                   Ian.Bambrick@faegredrinker.com

                                   -and-

                                   Jay Jaffe (pro hac vice to be filed)
                                   300 N. Meridian Street, Suite 2500
                                   Indianapolis, IN 46204
                                   Tel.: (317) 237-0300
                                   Fax: (317) 237-1000
                                   Jay.Jaffe@faegredrinker.com

                                   Proposed Counsel to the Debtors
                                   and Debtors in Possession




                                        3
